Citation Nr: 0626748	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  
2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2005 statement the veteran indicated that his 
service connected PTSD increased in severity.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the 
case must be returned to the RO for such an examination.  The 
Board also notes that a more contemporaneous examination is 
needed to evaluate the veteran's service-connected hearing 
loss.  Furthermore, a medical opinion is necessary regarding 
the veteran's claimed tinnitus as the veteran during the last 
VA audiologcal evaluation of record, dated in May 2003, 
complained of tinnitus in the left ear primarily after 
driving long distances with the window open.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been furnished 
with a fully adequate VCAA notice letter.  Furthermore, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal, the case 
should be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings associated 
with PTSD symptomatology should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The examination should include 
comments on the following:  depressed 
mood, panic attacks, anxiety, sleep 
disorders, memory loss, speech disorders, 
impaired judgment and abstract thinking, 
impulse control, spatial orientation, 
personal appearance and hygiene, ability 
to work and maintain social relationships, 
suicidal ideations, obsessional rituals, 
delusions and hallucinations, persistent 
danger of hurting self or others.  The 
examiner should assign a GAF score for 
PTSD with an explanation of the 
significance of the score.  The examiner 
should also comment on whether the 
veteran's service-connected PTSD affects 
his employability.  

3.  The veteran should then be afforded a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  His claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should also 
indicate whether the veteran has tinnitus 
in one ear or bilateral tinnitus, and 
opine whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's claimed 
tinnitus is due to service or was caused 
or aggravated (i.e. increased in 
disability) by the veteran's service-
connected bilateral hearing loss.  The 
examiner should also indicate whether the 
veteran's hearing disorder affects his 
ability to be gainfully employed.  A 
complete rationale should be provided for 
all opinions expressed.  

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



